UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-7769


TROY V. CLEVELAND,

                Petitioner - Appellant,

          v.

WARDEN TIMOTHY STEWART,

                Respondent - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Ellen L. Hollander, District Judge.
(1:13-cv-02741-ELH)


Submitted:   February 20, 2014            Decided:   February 26, 2014


Before DUNCAN, DIAZ, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Troy V. Cleveland, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Troy    V.    Cleveland,       a    federal      prisoner,    appeals    the

district court’s orders denying relief on his 28 U.S.C. § 2241

(2012) petition, and denying his motion to alter or amend the

judgment.       We have reviewed the record and find no reversible

error.     Accordingly, although we grant leave to proceed in forma

pauperis,      we     affirm      for   the   reasons      stated    by     the   district

court.      Cleveland        v.     Stewart,       No.   1:13-cv-02741-ELH        (D.   Md.

Oct. 15,    2013).          We     dispense       with   oral    argument    because    the

facts    and    legal       contentions       are    adequately     presented      in   the

materials      before       this    court     and    argument      would    not   aid   the

decisional process.

                                                                                  AFFIRMED




                                               2